        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 1 of 26                  FILED
                                                                               2021 Jul-23 PM 03:03
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

LORI LUEBBERT,                              )
                                            )
             Plaintiff,                     )
                                            )
v.                                          ) CASE NUMBER: __________
                                            )
SUN LIFE ASSURANCE                          )
COMPANY OF CANADA,                          )
                                            )
             Defendant.                     )

                                   COMPLAINT

      Comes now the Plaintiff, Lori Luebbert, and hereby files her Complaint

against Sun Life Assurance Company of Canada.

                                      PARTIES

      1.     The Plaintiff, Lori Luebbert (“Ms. Luebbert”), is an insured under

Long-Term Disability Policy No. 224775 (“the Plan” or “the Policy”).

      2.     Defendant, Sun Life Assurance Company of Canada ("Sun Life"), is

the Claims Administrator for the Plan, issued to Covenant Healthcare Systems.

(“Covenant”). Upon information and belief, Sun Life is a foreign corporation doing

business in the state of Alabama, specifically within this district.

                          JURISDICTION AND VENUE

      3.     This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. §1001, et seq. Plaintiff asserts claims for long-term
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 2 of 26




disability benefits, enforcement of ERISA rights and statutory violates of ERISA

under 29 U.S.C. §1132. This Court has subject matter jurisdiction under ERISA

without respect to the amount in controversy or the citizenship of the parties. 29

U.S.C. §1132(a),(e)(1) and (f) and 28 U.S.C. §1131. Venue is proper in this district

pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b).

                                INTRODUCTION

      4.     The traditionally held purpose of the ERISA statute is “to promote the

interest of employees and their beneficiaries in employee benefit plans.” Shaw v.

Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Ms. Luebbert, as an employee insured

for disability, was supposed to be treated as a beneficiary by the Defendant as

statutory fiduciary. Instead, the Defendant has victimized Ms. Luebbert by engaging

in utterly reprehensible claim handling procedures. The shortcomings of ERISA as

it relates to claims for “welfare” benefits have been exploited by the Defendant to

avoid paying Ms. Luebbert’s valid claim that would otherwise be payable under state

insurance law. With no jury trial and no punitive damages, despite the unscrupulous

conduct of the Defendant, Ms. Luebbert’s “relief” is limited to the amount of benefits

to which she was clearly entitled in the first place, with merely the possibility of

interest and attorney’s fees. As described in more detail below, the Defendant has

clearly engaged in bad faith claim handling and Ms. Luebbert, at minimum, is

patently entitled all relief that ERISA provides.


                                          2
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 3 of 26




                            STATEMENT OF FACTS

      5.     Ms. Luebbert is an insured under the Sun Life Assurance Company of

Canada, No. 224775, issued to her employer, Covenant. Sun Life is the

Administrator of the plan. The policy provides insureds, like Ms. Luebbert, long-

term disability benefits.

      6.     Ms. Luebbert was born on November 12, 1963. She worked for

Covenant as a respiratory care shift leader until her disabilities forced her to stop

working on or around May 16, 2017.

      7.     Ms. Luebbert’s medical disabilities include fibromyalgia, chronic

fatigue syndrome, migraines, mental fog, impaired memory and concentration,

diffuse chronic pain, insomnia, plantar faciitis, neuropathy, carpal tunnel syndrome,

dizziness, PSVT, shortness of breath, chest pain, depression, anxiety, IBS,

deficiencies in potassium and vitamin D, hypertension, GERD, OSA, bursitis of

hips, and cervical myofacial pain syndrome, all of which are compounded with the

side effects of the various medications prescribed by her physicians in response to

these ailments. As a result, Ms. Luebbert is unable to work in any capacity.

      8.     Ms. Luebbert was originally out of work on or around May 16, 2017

due to muscle weakness, chronic pain, memory loss, anxiety, and depression. For

the previous five months, Ms. Luebbert had been visiting her physician in an attempt

to alleviate her symptoms. However, her symptoms continued to worsen, leading her


                                         3
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 4 of 26




primary care physician, Dr. Dominador Laynes to label her as “disabled” as a result

of the aforementioned ailments.

      9.     Due to her inability to work, Ms. Luebbert applied for short-term

disability benefits from Sun Life on May 19, 2017, and was approved on August 3,

2017. Ms. Luebbert was given a disability date of May 16, 2017.

      10.    Despite her recent approval, Ms. Luebbert’s conditions failed to

improve. Her visits to Dr. Laynes resulted in a series of referrals to other specialists.

      11.    Despite abundant evidence that Ms. Luebbert’s conditions failed to

improve and she remained disabled, Sun Life notified Ms. Luebbert by letter dated

December 6, 2017 that she no longer met the policy definition of disabled and

therefore her claim was closed.

      12.    Sun Life primarily justified its initial wrongful denial of benefits based

off of the opinions of paid reviewers who have never even met Ms. Luebbert.

      13.    The reviewers audaciously opined that, despite medical evidence to the

contrary, the requirements of Ms. Luebbert’s job at Covenant were within her

functional capabilities.

      14.    Ms. Luebbert appealed her wrongful denial of benefits by letter dated

June 1, 2018. Along with her appeal, Ms. Luebbert included additional

documentation from her treating physicians. This documentation clearly

demonstrates that Ms. Luebbert’s conditions have not improved and her disability is


                                           4
         Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 5 of 26




ongoing.

       15.    Included with the appeal were multiple reports from Ms. Luebbert’s

psychaitrist, Dr. Ali Ibhrahim. In his reports, Dr. Ibrahim diagnosed Ms. Luebbert

with an “adjustment disorder with mixed emotions and anxiety”.

       16.    Also included was a report from Ms. Luebbert’s admission to the

hospital on January 12, 2018. This report, written by Dr. Asim Yunus, confirmed

Ms. Luebbert’s diagnosis of multiple ailments—fibromyalgia, paroxysmal

supraventricular tachycardia, gastroesophageal reflux disease, hypertension, and

irritable bowel syndrome, to name a few.

       17. An additional report from Dr. Laynes dated February 8, 2018 opined that

“...[Ms. Luebbert] cannot physically and mentally hold gainful employment” as a

result of her disability.

       18. Despite this letter and the plethora of medical evidence showing Ms.

Luebbert to be disabled, Sun Life denied Ms. Luebbert’s appeal by letter dated

August 21, 2018. The final denial letter, like previous letters, improperly determined

that Ms. Luebbert failed to meet the policy definition of disabled, and once again

based its determination off of paid medical reviewers.

       19.    The paid physicians audaciously opined that Ms. Luebbert, a woman

suffering from severe chronic pain as a result of fibromyalgia, plantar faciitis, and

carpal tunnel syndrome, as well as chronic anxiety, depression, and memory loss,


                                           5
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 6 of 26




required very few limitations and could work in a full-time, sedentary occupation.

      20.     Sun Life’s paid physicians noted Ms. Luebbert’s diagnoses but

somehow arrived at the conclusion that these diagnoses did not preclude her ability

to work, a conclusion different from that of Ms. Luebbert’s primary care physician,

Dr. Laynes.

      21.     Ultimately, Sun Life improperly concluded that “[Ms. Luebbert] has no

physical or behavioral health restrictions and limitations.”

      22.     Sun Life’s denial letters are simply an attempt to “cherry-pick” Ms.

Luebbert’s medical records for evidence that supports the policy’s termination and

gives little to no weight to the plethora of medical evidence that supports Ms.

Luebbert’s disability.

      23.     As of this date, Ms. Luebbert has been denied benefits rightfully owed

to her under the Plan. Sun Life’s decision to deny benefits under this long-term

disability policy was grossly wrong, without basis, and contrary to the evidence.

      24.     Ms. Luebbert has met and continues to meet the Plan’s definition of

“totally disabled”.

      25.     The Defendant did not establish and maintain a reasonable procedure

or provide a full and fair review of Ms. Luebbert’s claim as required by ERISA.

Instead, Defendant acted in its own pecuniary interests and violated ERISA by

conducting including but not limited to the following: breaching its fiduciary duty


                                          6
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 7 of 26




to the Plaintiff; reviewing the claim in a manner calculated to reach the desired result

of denying benefits; and failing to properly consider and credit the medical opinions

of Ms. Luebbert’s medical providers.

      26.    Upon information and belief, Sun Life evaluated and paid all claims

under the LTD Plan at issue, creating an inherent conflict of interest.

      27.    Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to Defendant or to any other entity who

may have adjudicated Ms. Luebbert’s claim. Therefore, the Court should review the

Plaintiff’s claim for benefits under a de novo standard. Firestone Tire and Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989). In the alternative, the denial of Plaintiff’s

benefits constitutes an abuse of discretion.

      28.    Ms. Luebbert has exhausted any applicable administrative review

procedures and Defendant’s refusal to pay benefits is erroneous, unreasonable, and

has caused tremendous financial hardship on Plaintiff.

    DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      A. Defendant’s Determination that Plaintiff does not meet the Definition
         of Total Disability as Stated in the Plan was both Erroneous and
         Unreasonable.


      29.    The LTD Plan at issue states, in part:

      “Total Disability or Totally Disabled means the employee, because of injury

or sickness, is unable to perform the material and substantial duties of his own
                                           7
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 8 of 26




occupation.” (Emphasis original).

      30.   Sun Life relied upon the opinions of its own paid medical reviewers in

justifying the denial of Ms. Luebbert’s LTD benefits.

      31. On August 3, 2017, Dr. Sharon Hogan, MD, conducted an Independent

Peer Review based on documents provided by Sun Life. In her review, Dr. Hogan

noted Ms. Luebbert’s diagnosis of fibromyalgia as well as Dr. Laynes’ statement

that Ms. Luebbert suffered from a class 4 physical limitation. Furthermore, Dr.

Hogan stated that “The available medical information supports that Ms. Luebbert

was functionally impaired as of May 16, 2017”.

      32. In light of this review, Sun Life was forced to reverse its initial denial of

STD benefits for Ms. Luebbert. However, Sun Life then sought other independent

peer reviews to support its denial of Ms. Luebbert’s LTD benefits.

      33. On Novemeber 27, 2017, another Independent Peer Review was

completed by Stephen Broomes, MD. Dr. Broomes identified Ms. Luebbert as

suffering from anxiety, depression, chronic pain and fatigue, knee pain, mucle

weakness, obstructive sleep apnea, and subclinical hypothyroidism. Despite this, and

without having even examined Ms. Luebbert, Dr. Broomes concluded that “there are

no active functional impairments supported.”

      34. This finding is contrary not only to the opinion of Ms. Luebbert’s treating

physician but also to that of Dr. Hogan, the first physician hired by Sun Life to


                                          8
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 9 of 26




conduct an independent review. Rather than accept the findings of these physicians

and approve Ms. Luebbert’s LTD claim, Sun Life opted to “shop around” for a

review that would support its denial of benefits.

      35.    Upon Ms. Luebbert’s appeal of her wrongful LTD denial, Sun Life had

her undergo an in-person medical examination by Dr. Shlomo Mandel, MD on July

24, 2018. Dr. Mandel noted that “the medical record [for Ms. Luebbert] is replete

with complaints of pain” but found “no sign of disability or limitation.”

      36. Sun Life primarily justified its denial of Ms. Luebbert’s LTD appeal with

Dr. Broomes’ and Dr. Mandel’s reports. Dr. Mandel’s findings are contrary to the

opinions of Ms. Luebbert’s treating physicians. Furthermore, Dr. Mandel only

performed a single cursory examination of Ms. Luebbert as opposed to Ms.

Luebbert’s physicians who have been treating her for years and are naturally more

familiar with her condition. Accordingly, Defendant’s contention that Ms. Luebbert

failed to prove that she was disabled under the LTD Plan must be rejected.

      B. Defendant’s Decision to Deny LTD Plan Benefits was not Supported
         by Substantial Evidence.

      37.    In its consideration of Ms. Luebbert’s claim, Defendant only retained

paid consultants to review her file. Defendant based its denials entirely on the

allegations that Ms. Luebbert’s medical records do not demonstrate that her

disabilities give her an active functional impairment. In denying Ms. Luebbert’s

claim, Sun Life failed to give proper weight to the medical evidence provided by her
                                          9
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 10 of 26




treating physicians.

             1. Defendant’s Reliance on Paper-Reviews to Deny Benefits on the
                Basis of Insufficient Evidence Was Arbitrary and Capricious.

      38.    Ms. Luebbert’s claim file is replete with medical records from her

treating physicians extensively detailing her physical limitations. Ms. Luebbert’s

physicians’ assessments, treatment and medications they prescribed and

administered, all demonstrate that Ms. Luebbert’s diagnosed disabilities were

extremely debilitating.

      39.    The records of Ms. Luebbert’s long-standing medical providers, who

have no stake in the outcome of the case, clearly evidence that she is disabled based

on their numerous personal examinations, testing, and procedures. Sun Life’s initial

hired medical reviewers, on the other hand, did not examine Ms. Luebbert. The

initial LTD conclusion that Ms. Luebbert was not disabled was based merely on

hired reviewers’ assessment of her paper medical records. See Hoover v. Provident

Life and Accident Ins. Co., 290 F.3d 801,809 (6th Cir. 2002)(finding that evidence

in the administrative record did not support the revocation of benefits because the

only doctors that disagreed with the treating physicians were non-examining

consultants hired by the insurance company); see also Kalish v. Liberty Mutual, 419

F.3d 501, 508 (6th Cir. 2005)(“[w]hether a doctor has physically examined the

claimant is indeed one factor that we may consider in determining whether a plan

administrator acted arbitrarily and capriciously in giving greater weight to the
                                         10
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 11 of 26




opinion of its consulting physician”).

       40.     In weighing the opinions of Ms. Luebbert’s providers against those of

the independent reviewers retained by Sun Life, the Court should consider the

following factors: (i) the frequency of examination and the length, nature, and extent

of the treatment relationship; (ii) the evidence in support of the opinion; (iii) the

opinion's consistency with the record as a whole; (iv) other relevant factors. See

Karanda v. Connecticut Gen. Life Ins. Co., et al., 158 F. Supp. 2d 192, 205 and n.8

(D. Conn. 2000) (citing Durr v. Metropolitan Life Ins. Co., 15 F. Supp. 2d 205, 213

(D. Conn. 1998)). The Court in Black & Decker Disability Plan v. Nord, 538 U.S.

822, 832, 123 S. Ct. 1965, 155 L. Ed. 2d 1034 (2003) recognized that "treating

physicians, as a rule, have a greater opportunity than consultants to know and

observe the patient as an individual." While Nord provides that this Court is not

required to adopt a per se rule to treat Ms. Luebbert’s physicians' opinions with more

weight than those of Defendant’s medical assessors, "[c]ommon sense and a stream

of legal precedent suggest, however, factual determinations of a treating physician

are objectively more reliable." Burt v. Metropolitan Life Insurance Co., No. 1:04-

CV-2376-BBM, 2005 U.S. Dist. LEXIS 22810, at *33 (N.D. Ga. Sept. 16, 2005);

see also Finazzi v. Paul Revere Life Ins. Co., 327 F.Supp.2d 790, 795-96 (W.D.

Mich. 2004) (“the Court is not obliged to ‘rubber stamp’ [defendant’s] termination

of benefits . . .”).


                                          11
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 12 of 26




      41.    Paid experts are more often than not pre-disposed or preconditioned.

Courts have consistently expressed their skepticism of such “experts” and held their

reviews to be the very essence of arbitrariness and capriciousness. Bennett v. Kemper

HAT-Svcs, Inc. 514 F. 3d 547, 554-55 (6th Cir. 2008); Montour v. Hartford Life and

Acc. Ins. Co., 588 F. 3d 623 (9th Cir. 2009); Regula v. Delta Family Care Plan 226

F.3d. 1130, 1143 (9th Cir. 2001). The Supreme Court has acknowledged that

“physicians repeatedly retained by benefits plans may have an ‘incentive to make a

finding of “not disabled” in order to save their employers money and preserve their

own consulting agreements.’” Nord, 538 U.S. 822, 832, 123 S. Ct. 1965, 155 L. Ed.

2d 1034 (2003). The fact that their reports are consistently in conflict with the

opinion of treating doctors’ determinations should be viewed as evidence of a

structurally conflicted process that results in bias. Clearly, in Ms. Luebbert’s case,

these decisions indicate that her own medical physicians’ evaluations should be

afforded far greater weight than those of Defendant, especially since Defendant’s

initial reviewers never bothered with even one of the multiple physical exams

allowed by the Plan. Accordingly, Defendant’s denial of Ms. Luebbert’s LTD

benefits, based on insufficient evidence, was arbitrary and capricious.

      42.    Ms. Luebbert’s treating physicians, who have no financial stake in the

outcome of her claim, reached the opinion that she is disabled based on their

numerous examinations of her.


                                         12
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 13 of 26




      43.    The baseless findings of Sun Life’s paid reviewing physicians stand

alone as the only findings in Ms. Luebbert’s file suggesting that she is not disabled

and are overwhelmed by the numerous treatment records and the opinions of her

treating physicians suggesting the opposite.

      44.    Accordingly, Defendant’s denial of Ms. Luebbert’s Plan benefits was

not properly supported.

      2.     Defendant’s Failure to Properly Credit Ms. Luebbert’s Well-
             Documented Subjective Complaints Was Arbitrary and Capricious.

      45.    Admittedly, some of Ms. Luebbert’s disabling impairments have

subjective components; however, they have been diagnosed by her treating

physicians based on her medical history, extensive testing, and physical

examinations. Defendant far exceeds its discretion to ascertain Ms. Luebbert’s

credibility by characterizing the bulk of her treatment records as somehow flowing

from her own subjective reports of pain, and thus equally subject to rejection as non-

credible.

      46.    The dismissal by Sun Life of Ms. Luebbert’s well-documented

complaints of chronic pain resulting from fibromyalgia and other ailments is much

like cases involving subjective complaints of chronic pain that had been addressed

by previous courts. In Quigley v. UNUM Life Ins. Co. of America, 340 F. Supp. 2d

215, 224 (D. Conn. 2004), the Court held "[w]here the record reveals well-

documented complaints of chronic pain, and there is no evidence in the record to
                                         13
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 14 of 26




contradict the claimant's complaints, the claim administrator, and the court, cannot

discredit the claimant's subjective complaints."

      47.    An administrator may not exclude a claim for lack of objective medical

evidence unless that standard was made "clear, plain and conspicuous enough [in the

policy] to negate layman [plaintiff's] objectively reasonable expectations of

coverage." Saltarelli v. Bob Baker Group Medical Trust et al., 35 F.3d 382, 387 (9th

Cir. 1994); see also May v. Metro. Life Ins. Co., 2004 U.S. Dist. LEXIS 18486, *26

(N.D. Cal. Sept. 9, 2004) ("MetLife abused its discretion by requiring that Plaintiff

meet an additional requirement for eligibility beyond those imposed by the Plan.");

see also Duncan v. Continental Cas. Co., 1997 U.S. Dist. LEXIS 1582, *15-17 (N.D.

Cal. Feb. 10, 1997) (finding an insurer improperly denied the claim of the plaintiff,

who had fibromyalgia, due to a lack of "objective medical evidence" to support her

disability claim).

     48.     In Creel v. Wachovia Corp., No. 08-10961, 2009 U.S. App. LEXIS

1733, 2009 WL 179584 (11th Cir. Jan. 27, 2009) and Oliver v. Coca-Cola Co., 497

F.3d 1181, 1196-97 (11th Cir. 2007), vacated in part on other grounds, 506 F.3d

1316 (11th Cir. 2007), the United States Court of Appeals for the Eleventh Circuit

considered when it was substantively reasonable to deny benefits for disabilities

involving subjective elements. In Creel, the plaintiff applied for disability benefits

based on a diagnosis of depression, anxiety, and migraine headaches. She received


                                         14
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 15 of 26




long-term disability benefits, but the benefits were terminated after twenty-four

months pursuant to a mental disorder limitation. She sued the insurance company to

recover additional benefits based on her migraine headaches. She provided chart

notes, standard diagnoses, and lab reports to support her claim, but the district court

entered summary judgment against her because she did not provide objective

evidence. The Court of Appeals vacated the summary judgment order, explaining:


      Our prior cases provide guidance for assessing the reasonableness of
      benefits denials for disabilities that involve some subjective element,
      such as migraines, fibromyalgia, and chronic pain syndrome. . . . When
      the plan has no [objective evidence requirement,] we evaluate the
      reasonableness of the decision in light of the sufficiency of the
      claimant's subjective evidence and the administrator's actions.
      Assuming that the claimant has put forward ample subjective evidence,
      we look at what efforts the administrator made to evaluate the veracity
      of her claim, particularly focusing on whether the administrator
      identified any objective evidence that would have proved the claim and
      on what kinds of independent physician evaluations it conducted.
      Accordingly, an administrator's decision to deny benefits would be
      unreasonable if it failed to identify what objective evidence the
      claimant could have or should have produced, even if the administrator
      submitted the file for peer review.

2009 U.S. App. LEXIS 1733, [WL] at *7.

      49.    Applying this standard, the Court of Appeals in Creel found that the

records offered by the plaintiff to corroborate her subjective complaints of disabling

headaches were sufficient to support her claim and held that the administrator's

decision was both wrong and unreasonable. 2009 U.S. App. LEXIS 1733, [WL] at

*8. Similarly, in Oliver, the plaintiff sued his employer to recover long-term
                                          15
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 16 of 26




disability benefits based upon radiculopathy and associated cervical pain,

fibromyalgia, and chronic pain syndrome. The Court of Appeals held that it was

arbitrary and capricious for an employer to deny benefits for disabilities involving

elements of subjective pain when the claimant provided ample evidence and the

administrator never requested any additional kind of evidence. Oliver, 497 F.3d at

1196-97.

      50.    Here, Ms. Luebbert provided extensive objective and subjective

evidence of her disabilities.     Her medical records contain well-documented

complaints of fibromyalgia, anxiety, depression, GERD, chronic fatigue, migraines,

poor memory and concentration, IBS, bursitis of hips, and side effects from the

various mediactions prescribed for these ailments. Although Sun Life had paid

medical reviewers consider her file, those reviewers never actually examined Ms.

Luebbert (until Dr. Mandel’s single examination upon Ms. Luebbert’s LTD appeal),

and they failed to provide any valid independent basis for their conclusion that she

is not disabled under the Plan. Here, Ms. Luebbert has provided subjective evidence

and extensive objective evidence, all supporting her claim of disability as defined in

the Plan.   Accordingly, Defendant’s decision to deny disability benefits was

substantively unreasonable.




                                         16
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 17 of 26




      C.    Sun Life Unreasonably Failed to Properly Consider Ms.
            Luebbert’s Non-Exertional Limitations and the Cognitive
            Requirements.

      51.   As previously stated, the Defendant presumably found that Ms.

Luebbert is capable of performing the duties of her job at Covenant. However, the

occupation requires far more than the ability to perform the physical requirements

of the job. In Demirovic v. Bldg. Serv. 32 B-J Pension Fund, 467 F.3d 208, 213-14

(2d Cir. 2006), the Court stated, "[A] reasonable interpretation of a claimant's

entitlement to payments based on a claim of 'total disability' must consider the

claimant's ability to pursue gainful employment in light of all the circumstances."

Thus, an administrator must consider whether a beneficiary has "the vocational

capacity to perform any type of work . . . that actually exists in the national

economy." Id. at 213-215.

      52.   The Court must consider a plaintiff’s non-exertional limitations,

including (1) intellectual and psychological limitations, including those related to

the side effects of prescription medications and pain; (2) limited manual dexterity;

and (3) a limited ability to remain seated for an extended period of time. Such non-

exertional limitations can be important aspects of vocational capacity. See Rabuck

v. Hartford Life and Accident Ins. Co., 522 F. Supp. 2d 844, 876-77 (W.D. Mich.

2007) (holding that failure to consider non-strength limitations of former company

president with short-term memory limitations rendered Transferable Skills Analysis


                                        17
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 18 of 26




"incredible").

       53.    All of Ms. Luebbert’s treating physicians consistently supported her

disability claim in both treatment notes and medical statements provided to Sun Life.

Furthermore, Ms. Luebbert’s psychiatrist Dr. Ali Ibrahim diagnosed her with an

adjustment disorder with mixed emotions and anxiety. Plaintiff’s secondary medical

issues compound her primary problems and it was unreasonable for the Defendant

to fail to properly consider the impacts of Ms. Luebbert’s non-exertional limitations

in its decision.

       D.     Plaintiff Received a Favorable Decision from the
              Social Security Administration on the Question of Disability.

       54.    Ms. Luebbert was approved for SSDI benefits after she exhausted her

administrative remedies.

       55.    In stark contrast to Sun Life’s findings that Ms. Luebbert had no

medical impairment that would limit her ability to perform a full-time sedentary

occupation, the Social Security Administration found her to be disabled starting on

May 12, 2017 and granted her SSD benefits.

       56.    Moreover, the SSA’s determination was based on all of Ms. Luebbert’s

medical information, including (but not limited to) recent medical documentation

that Sun Life completely rejected as to her disability determination.

       57.    When considering whether a claimant is disabled under sections 216(i)

and 223(d) of the Social Security Act, the agency must determine whether the
                                         18
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 19 of 26




claimant has the inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment or combination of

impairments that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months.

      58.    Under the authority of the Social Security Act, the Social Security

Administration has established a five-step sequential evaluation process for

determining whether an individual is disabled (20 CFR 404.1520(a)). The steps are

followed in order. If it is determined that the claimant is or is not disabled at a step

of the evaluation process, the evaluation will not go on to the next step.

      59.    At step one, the agency must determine whether the claimant is engaged

in substantial gainful activity (20 CFR 404.1520(b)). If an individual engages in

substantial gainful activity, he or she is not disabled regardless of how severe his or

her physical or mental impairments are and regardless of his or her age, education,

or work experience. If the individual is not engaged in SGA, the analysis proceeds

to the second step.

      60.    At step two, the agency must determine whether the claimant has a

medically determinable impairment that is “severe” or a combination of impairments

that is “severe” (20 CFR 404.1520(c)).          An impairment or combination of

impairments is “severe” within the meaning of the regulations if it significantly

limits an individual’s ability to perform basic work activities. If the claimant does


                                          19
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 20 of 26




not have a severe medically determinable impairment or combination of

impairments, he or she is not disabled. If the claimant has a severe impairment or

combination of impairments, the analysis proceeds to the third step.

      61.    At step three, the agency must determine whether the claimant’s

impairment or combination of impairments is of a severity to meet or medically

equal the criteria of an impairment listed in 20 CFR Part 404, Subpart P, Appendix

1 (20 CFR 404.1520(d), 404.1525, and 404.1526). If the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria

of a listing and meets the duration requirement (20 CFR 404.1509), the claimant is

disabled. If it does not, the analysis proceeds to the next step.

      62.    Before considering step four, the agency must first determine the

claimant’s residual functional capacity (20 CFR 404.1520(e)). An individual’s

residual functional capacity is his or her ability to do physical and mental work

activities on a sustained basis despite limitations form his or her impairments.

      63.    Next, the agency must determine at step four whether the claimant has

the residual functional capacity to perform the requirements of his or her past

relevant work (20 CFR 404.1520(f)). The term past relevant work means work

performed (either as the claimant actually performed it or as it is generally performed

in the national economy) within the last 15 years or 15 years prior to the date that

disability must be established. If the claimant is unable to do any past relevant work


                                          20
         Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 21 of 26




or does not have any past relevant work, the analysis proceeds to the fifth and last

step.

        64.   At the last step of the sequential evaluation process (20 CFR

404.1520(g)), the agency must determine whether the claimant is able to do any

other work considering his or her residual functional capacity, age, education and

work experience. If the claimant is able to do other work, he or she is not disabled.

If the claimant is not able to do other work and meets the duration requirement, he

or she is disabled.

        65.   Courts have determined that the Social Security Administration's

disability decision should be a "significant factor" in a Court's consideration of an

administrator’s decision to terminate plaintiff's disability benefits. Glenn, 461 F.3d

at 669. See also Calvert v. Firstar Finance, Inc., 409 F.3d 286, 294 (6th Cir. 2005)

("the SSA determination, though certainly not binding, is far from meaningless").

Even though a favorable decision in a Social Security disability appeal does not

make a claimant automatically entitled to disability benefits under an ERISA plan:

[i]f the plan administrator (1) encourages the applicant to apply for Social Security

disability payments; (2) financially benefits from the applicant's receipt of Social

Security; and then (3) fails to explain why it is taking a position different from the

SSA on the question of disability, the reviewing court should weigh this in favor of

a finding that the administrator’s decision was arbitrary or capricious. Bennett v.


                                         21
        Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 22 of 26




Kemper Nat. Services, Inc., 514 F.3d 547, 554 (6th Cir. 2008). See also DeLisle v.

Sun Life Assur. Co. of Canada, 558 F.3d 440, 446 (6th Cir. 2009).

      66.    Indeed, "a decision by a plan administrator to seek and embrace an SSA

determination for its own benefit, and then ignore or discount it later, casts additional

doubt on the adequacy of their evaluation of . . . [a] claim[.]" Calvert v. Firstar

Finance, Inc., 409 F.3d 286, 294-95(6th Cir. 2005).

      67.    In Darland v. Fortis Benefits Insurance Company, 317 F.3d 516 (6th

Cir. 2003), the Sixth Circuit held that a court should consider a favorable social

security decision as evidence that an insurance company acted arbitrarily and

capriciously by requiring a claimant to apply for social security, then ignoring the

favorable social security decision. The Court explained:

             [I]t is totally inconsistent for Fortis to request that Darland apply
      for social security disability benefits, yet avail itself of that social
      security determination regarding disability to contend, at the same time,
      that he is not disabled. ... Though not directly applicable in this case,
      the principles of judicial estoppels certainly weigh against Fortis taking
      such inconsistent positions.

      317 F.3d at 530.

      68.    The Eleventh Circuit examined the juxtaposition between a Defendant

insurer’s self-interested SSD benefit policy requirements and its failure to give an

SSA decision appropriate weight in its own disability denial determination under

that same policy. Melech v. Life Insurance Co. of N.A., 739 F.3d 663 (11th Cir.



                                           22
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 23 of 26




2014). On appeal, the Melech Court described Defendant LINA’s policy in that case

as follows:

      To summarize, the Policy effectively requires all claimants to apply for
      SSDI [Social Security Disability Income] at the outset; if a claimant
      fails to do so, Liberty can reduce her benefits under the Policy, if any,
      by the amount of SSDI Liberty says she could have gotten. In the event
      that Liberty decides to pay a claim, the Policy allows Liberty to hold
      the claim open, at least with respect to the total amount Liberty must
      pay, until the SSA reaches a final decision. Liberty may assist the
      claimant in obtaining SSDI, even going so far as to transfer the medical
      evidence that Liberty gathered to Liberty's vendor, who then
      presumably transfers it to the SSA. And if the SSA denies the claimant's
      application, Liberty can force the claimant to exhaust her administrative
      appeals. All this effort makes perfect sense from Liberty's perspective
      because--having decided to pay the claim--every dollar the claimant
      gets from the SSA is one less dollar LIBERTY has to pay.

      Melech, 739 F.3d at 668. Given these policy provisions and the fact that

LINA, at the time of its denial, did not have the evidence plaintiff presented to the

SSA, the Court held “that LINA had an obligation to consider the evidence

presented to the SSA.” Id. at 666 (emphasis added). The Court went on to state that

“in light of these openly self-interested efforts, we are troubled by the implication

of LINA's actions in Melech's case, where it ignored her SSDI application and the

evidence generated by the SSA's investigation once it no longer had a financial

stake in the outcome.” Id. at 674 (emphasis added).

      69.     Ms. Luebbert applied for and was granted Social Security disability

benefits following the denial of her appeal to Sun Life.



                                         23
       Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 24 of 26




                                     COUNT ONE
                       ERISA (Claim for Benefits Owed under Plan)

      70.    Plaintiff hereby incorporates by reference each and every fact as if it

was restated herein.

      71.    At all times relevant to this action, Ms. Luebbert was a participant of

the LTD Policy No. 224775 (“the Plan”) within the meaning of 29 U.S.C. §1002(7),

and was eligible to receive disability benefits under the Plan.

      72.    As more fully described above, the refusal to pay Ms. Luebbert’s

benefits under the Plan for the period from at least on or about May 16, 2017 through

the present constitutes a breach of Defendant’s obligations under the Plan and

ERISA. Defendant’s decision to deny Ms. Luebbert’s benefits constitutes an abuse

of discretion as its decision was not reasonable and not based on substantial

evidence.

      73.    Ms. Luebbert brings this action to recover benefits due to her and to

enforce her rights under the Plan pursuant to 29 U.S.C. §1132(a)(1)(B).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the Court to enter judgment for Plaintiff and

otherwise enter an Order providing that:

      1.     The applicable standard of review in this case is de novo.

      2.     That the Court may take and review the records of Defendant and any

other evidence that it deems necessary to conduct an adequate de novo review;
                                           24
          Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 25 of 26




      3.      Ms. Luebbert met and continues to meet the Plan’s definition of

“Totally Disabled”;

      4.      Defendant shall pay Ms. Luebbert all benefits due in accordance with

the Plan;

      5.      Defendant shall pay to Plaintiff such prejudgment interest as allowed

by law;

      6.      Defendant shall pay Plaintiff’s costs of litigation and any and all other

reasonable costs and damages permitted by law;

      7.      Defendant shall pay attorney’s fees for Plaintiff’s counsel;

      8.      Plaintiff shall receive such further relief against Defendant as the Court

deems lawful, just and proper.

      Respectfully submitted this the 23rd day of July, 2021.


                                        /s/ Peter H. Burke____________
                                        Peter H. Burke (ASB-1992-K74P)
                                        PHBurke@crumleyroberts.com
                                        BURKE HARVEY, LLP
                                        3535 Grandview Parkway, Suite 100
                                        Birmingham, Alabama 35243
                                        Phone: 205-378-6172
                                        Fax: 877-718-9952
                                        Attorney for Plaintiff Lori Luebbert




                                           25
      Case 2:21-cv-01019-KOB Document 1 Filed 07/23/21 Page 26 of 26




PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AT:

Sun Life Assurance Company of Canada
c/o CT Corporation System
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                                    26
